          Case 1:20-cv-00617-MCW Document 9 Filed 10/09/20 Page 1 of 3




          In the United States Court of Federal Claims
                                            No. 20-617C
                                      (Filed: October 9, 2020)

 **************************
                          *
 ALBERTO ANGUIANO,        *
                          *
           Plaintiff,     *
                          *
           v.             *
                          *
 THE UNITED STATES,       *
                          *
           Defendant.     *
                          *
 **************************

                ____________________________________________________

                               ORDER OF DISMISSAL
                ____________________________________________________

WILLIAMS, Senior Judge.

        This matter comes before the Court on Defendant’s motion to dismiss for lack of subject-
matter jurisdiction. For the reasons stated below, Defendant’s motion is GRANTED.
        Plaintiff pro se Alberto Anguiano is a prisoner at the Federal Correctional Institution in
Lompoc, California. On May 11, 2020, Plaintiff filed suit in this Court seeking a writ of mandamus
and requesting the Court to declare that he is not a United States citizen or subject. Compl. at 1,
3. Although Plaintiff states that he was “born within the states of the Union,” he alleges that
“[w]hatever citizenship [he] enjoys, he is entitled to abandon or renounce,” because “citizenship
status is determined under state and not federal law.” Id. at 2.
        Plaintiff has apparently notified various federal agencies and officials and the California
Secretary of State of his intent to renounce his citizenship, and he claims the Department of
Homeland Security “has unreasonably delayed its determination” regarding Plaintiff’s most recent
notice, sent March 27, 2020. Id. at 2-3.
        Plaintiff is not new to federal litigation. He has filed three actions that were dismissed as
frivolous or for failure to state a claim. See Anguiano v. United States et al., 18-0185 (S.D. Iowa
June 14, 2018) (dismissed for failure to state a plausible claim); Anguiano v. Dallas County Jail
Undersheriff et al., 14-0250 (S.D. Iowa July 28, 2014) (dismissed as frivolous); Anguiano v. Iowa
State Patrol et al., 14-0276 (S.D. Iowa Nov. 18, 2014) (dismissed as frivolous). He has also filed
three actions that were dismissed for failure to comply with court orders or rules. See Anguiano
v. United States, 17-0153 (D. Ariz. Sept. 12, 2017) (dismissed for failing to comply with a court
          Case 1:20-cv-00617-MCW Document 9 Filed 10/09/20 Page 2 of 3




order); Anguiano v. Safford FCI Staff, 16-0034 (D. Ariz. Jan. 27, 2016) (dismissed for failing to
comply with Rule 3.4 of the Local Rules of Civil Procedure and awarded a “strike” for failing to
amend his complaint and pay the filing fee); Anguiano v. Warden S. Lake et al., 16-0070 (D. Ariz.
Apr. 27, 2016) (dismissed for failing to comply with a court order).
       Pursuant to 28 U.S.C. § 1915(g), when a plaintiff has previously filed at least three
complaints that were dismissed as frivolous, malicious, or for failure to state a claim, the plaintiff
must pay the $400 filing fee before the Court will proceed with the action. A plaintiff may only
proceed in forma pauperis in a matter if the plaintiff can show that he or she is “under imminent
danger of serious physical injury.” 28 U.S.C. § 1915(g).
         Because Plaintiff has filed three actions that were dismissed as frivolous or for failure to
state a claim, he was required to pay the $400 filing fee before filing this action. 28 U.S.C. §
1915(g). Plaintiff has not paid the fee or requested to proceed in forma pauperis, and he has not
alleged that he is under any form of imminent danger or serious physical injury. Although Plaintiff
mentions his willingness to pay $350 to a different court for a previous action, that does not affect
his status before this Court. See Compl. at 4. Plaintiff is barred from bringing an action in this
Court without first paying the filing fee. See 28 U.S.C. § 1915(g). As Plaintiff has not paid the
fee, this action must be dismissed. Id.
        In any event, Plaintiff’s complaint fails to state a claim that is within this Court’s
jurisdiction. The Tucker Act, 28 U.S.C. § 1491(a)(1) (2012), provides that this Court:
       shall have jurisdiction to render judgment upon any claim against the United States
       founded either upon the Constitution, or any Act of Congress or any regulation of
       an executive department, or upon any express or implied contract with the United
       States, or for liquidated or unliquidated damages in cases not sounding in tort.
The Tucker Act is not money-mandating, but rather is a jurisdictional statute. United States v.
Testan, 424 U.S. 392, 398 (1976). To establish jurisdiction, a plaintiff “must identify a separate
source of substantive law that creates the right to money damages.” Jan’s Helicopter Serv., Inc.
v. Fed. Aviation Admin., 525 F.3d 1299, 1306 (Fed. Cir. 2008) (internal citation and quotation
marks omitted). “[T]he claimant must demonstrate that the source of substantive law he relies
upon ‘can fairly be interpreted as mandating compensation by the Federal Government for the
damages sustained.’” United States v. Mitchell, 463 U.S. 206, 216-17 (1983) (quoting Testan, 424
U.S. at 400). Plaintiff does not identify a source of substantive law that provides the Court with
jurisdiction under the Tucker Act, and does not seek monetary damages from the United States.
The only relief Plaintiff seeks is a court order declaring that he is not a citizen. However, “the
jurisdiction of the United States Court of Federal Claims does not include jurisdiction over
citizenship issues.” Harvey v. United States, No. 20-229C, 2020 WL 5088643, at *17 (Fed. Cl.
Aug. 20, 2020) (citing 28 U.S.C. § 1491(a) and 28 U.S.C. § 1350). “Similarly, the Court of Federal
Claims does not have jurisdiction to issue a writ of mandamus pursuant to 28 U.S.C. § 1361.”
Alvarado Hosp., LLC v. Price, 868 F.3d 983, 999 (Fed. Cir. 2017).




                                                  2
         Case 1:20-cv-00617-MCW Document 9 Filed 10/09/20 Page 3 of 3




                                          Conclusion
        Defendant’s motion to dismiss for lack of jurisdiction is GRANTED. 1 The Clerk of Court
is directed to dismiss this action.
       The Clerk shall not accept any documents from Plaintiff unless he pays the $400 filing fee
in accordance with 28 U.S.C. § 1915(g).



                                                Mary Ellen Coster Williams
                                                MARY ELLEN COSTER WILLIAMS
                                                Senior Judge




1
       Plaintiff’s September 21, 2020 Request is moot. ECF No. 8 at 1.
                                               3
